


110 HR 5882 IH: To recapture employment-based immigrant visas lost to

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5882
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2008
			Ms. Zoe Lofgren of
			 California (for herself and Mr.
			 Sensenbrenner) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To recapture employment-based immigrant visas lost to
		  bureaucratic delays and to prevent losses of family- and employment-based
		  immigrant visas in the future.
	
	
		1.Recapture of immigrant visas
			 lost to bureaucratic delay
			(a)Worldwide level
			 of employment-based immigrantsSection 201(d) of the Immigration
			 and Nationality Act (8 U.S.C. 1151(d)) is amended to read as follows:
				
					(d)Worldwide level of
				employment-based immigrants 
						(1)In
				generalThe worldwide level of employment-based immigrants under
				this subsection for a fiscal year is equal to the sum of—
							(A)140,000;
							(B)the number
				computed under paragraph (2); and
							(C)the number
				computed under paragraph (3).
							(2)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
							(A)the worldwide level
				established under paragraph (1) for the previous fiscal year; and
							(B)the number of
				visas actually issued under section 203(b), subject to this subsection, during
				the previous fiscal year.
							(3)Unused visa
				numbers from fiscal years 1992 through 2007The number computed under this paragraph is
				the difference, if any, between—
							(A)the difference, if any, between—
								(i)the sum of the
				worldwide levels established under paragraph (1) for fiscal years 1992 through
				2007; and
								(ii)the number of
				visas actually issued under section 203(b), subject to this subsection, during
				such fiscal years; and
								(B)the number of
				visas actually issued after fiscal year 2007 pursuant to an immigrant visa
				number issued under section 203(b), subject to this subsection, during fiscal
				years 1992 through
				2007.
							.
			(b)Worldwide level
			 of family-sponsored immigrantsSection 201(c) of the Immigration
			 and Nationality Act (8 U.S.C. 1151(c)) is amended to read as follows:
				
					(c)Worldwide level
				of family-sponsored immigrants
						(1)In
				general
							(A)Base
				levelSubject to subparagraph
				(B), the worldwide level of family-sponsored immigrants under this subsection
				for a fiscal year is equal to—
								(i)480,000 minus the
				number computed under paragraph (2); plus
								(ii)the sum of the
				number computed under paragraph (3) and the number computed under paragraph
				(4).
								(B)MinimumIn
				no case shall the number computed under subparagraph (A) be less than
				226,000.
							(2)Number of
				certain aliens not subject to direct numerical limitationsThe
				number computed under this paragraph for a fiscal year is the number of aliens
				described in subparagraph (A) or (B) of subsection (b)(2) who were issued
				immigrant visas, or who otherwise acquired the status of an alien lawfully
				admitted to the United States for permanent residence, in the previous fiscal
				year.
						(3)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
							(A)the worldwide level established under
				paragraph (1) for the previous fiscal year; and
							(B)the number of
				visas actually issued under section 203(a), subject to this subsection, during
				the previous fiscal year.
							(4)Unused visa
				numbers from fiscal years 1992 through 2007The number computed under this paragraph is
				the difference, if any, between—
							(A)the difference, if any, between—
								(i)the sum of the worldwide levels established
				under paragraph (1) for fiscal years 1992 through 2007; and
								(ii)the number of
				visas actually issued under section 203(a), subject to this subsection, during
				such fiscal years; and
								(B)the number of visas actually issued after
				fiscal year 2007 pursuant to an immigrant visa number issued under section
				203(a), subject to this subsection, during fiscal years 1992 through
				2007.
							.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the first day of the first fiscal year that
			 begins after the date of the enactment of this Act.
			
